DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed on November 29, 2021, which has been entered.

Objections to Amendments – Formalities
The amendments to the specification filed on November 29, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). All amendments must be made relative to the patent specification in effect as of the date of filing of the reissue application. Matter to be omitted must be enclosed in single brackets, and matter to be added must be underlined.
The patent specification is not amended properly because the amendment includes an instruction to delete the new paragraph that was previously added by the earlier amendment filed on January 8, 2020. Thus, the amendment improperly amends relative to a previous amendment rather than amending relative to the patent specification in effect as of the filing date of this reissue application.
Further, the patent specification is not amended properly because the amendment uses strikethrough to indicate text to be deleted. The use of strikethrough is not permitted in reissue applications.

The claim amendments filed on November 29, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. 
The patent claims are not amended properly because amended claim 16 contains strikethrough rather than enclosing the matter to be omitted from the patent in single brackets. The use of strikethrough is not permitted in reissue applications.
Further, the patent claims are not amended properly because new claim 19 (a) is not underlined in its entirety, and (b) uses strikethrough to show amendments made relative to a previous amendment. New claims must be underlined in their entirety and must only show changes relative to the original patent.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action. 

The claim amendments filed on November 29, 2021 are also objected to because:
In claim 1, at l. 10, “instructions outputs” is not grammatically correct. It is also confusing.
In claim 17, at ll. 6-7, “is partially open position or fully open” is not grammatically correct. It appears this should read “is partially open or fully open”.
In claim 17, at l. 12, “receives” should read “receiving” for proper grammar and for consistency with “receiving” at l. 11.
In claim 25, at l. 6, “hands free” should read “hands-free” for consistency with ll. 5, 9, 12 and 13.
In claim 25, at l. 16, “indication of an incoming communication is being received” should read “indication that an incoming communication is being received” for proper grammar.
In claim 25, at l. 17, “hands free” should read “hands-free” for consistency with ll. 5, 9, 12 and 13.
Appropriate correction is required.

Consent of Assignee
The Form PTO/AIA /53 (Reissue Application: Consent of Assignee) filed on March 13, 2020 is defective because it fails to properly identify the assignee. Note that the field (blank line) for filling in the name of the assignee has been left blank. Instead, the name of the assignee has been improperly inserted in the box pertaining to patents that are “not assigned”. Accordingly, this application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent. See MPEP 1410.01.

A proper consent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.

Establishing Right of Assignee to Take Action
The Form PTO/AIA /96 (Statement Under 37 CFR 3.73(c)) filed on January 8, 2020 is defective because it fails to properly identify the patent for which reissue is sought. Note that the patent number (i.e., 9,862,248 B2) and the patent’s issue date (i.e., Jan. 9, 2018) have not been provided in the appropriate fields in the third line of the form. Rather, those fields appear to provide data pertaining to the instant reissue application (instead of the patent for which reissue is sought). Accordingly, this application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested. An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a). 

An appropriate paper satisfying the requirements of 37 CFR 3.73 must be submitted in reply to this Office action.

Original Disclosure – Definition
The instant application seeks reissue of Patent No. 9,862,248 B2, which issued from Application No. 14/190,710. The “original disclosure” is the disclosure of Application No. 14/190,710 as filed on February 26, 2014. Any subject matter added to the disclosure (including the claims) during the earlier-concluded examination of Application No. 14/190,710 does not constitute a part of the “original disclosure”.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”


New Matter Added During Present Examination
The amendment filed in the instant application on November 29, 2021 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the following reasons.

Amended claim 14 recites “the air handler includes a first air outlet, a second air outlet, and an outlet [movable blend] door for selectively directing airflow from the blower through the first air outlet and the second air outlet, and the controller controls the [movable blend] outlet door to direct the airflow entirely through the second air outlet in response to the signal.” This constitutes new matter because the original disclosure does not describe the air handler as having an outlet door “for selectively directing airflow from the blower through the first air outlet and the second air outlet”. Nor does the original disclosure describe the controller as functioning to control a singular outlet door “to direct the airflow entirely through the second air outlet in response to the signal.” 
Rather, the original disclosure describes the air outlets 22a, 22b, 22c as having respective doors 23a, 23b, 23c. Thus, door 23a only directly controls flow through air outlet 22a, door 23b only directly controls flow through air outlet 22b, and door 23c only directly controls flow through air outlet 22c. See col. 2, l. 62 to col. 3, l. 7. In addition, the original disclosure states that the controller 34 functions to open and close the air outlets 22a, 22b, 22c as required, with disclosed examples including (a) closing door 23a while opening doors 23b, 23c in a cooling mode, (b) closing doors 23a, 23b while opening door 23c in a heating mode, and (c) closing door 23a (while allowing flow through outlets 22b, 22c) to prevent airflow toward the microphone 48 when operating at the noise reducing airflow rate. See col. 10, l. 40 to col. 11, l. 4.

New claim 21 requires “an intelligent transportation system configured to electronically produce an audio event” (ll. 5-6), “a signal from the intelligent transportation system indicating that the intelligent transportation system will subsequently produce the audio event” (ll. 11-12), and “where the signal is an indication that the intelligent transportation system is about to issue…an audio output that is intended to assist a vehicle operator or a passenger within the vehicle” (ll. 16-18). This constitutes new matter because there appears to be no support in the original disclosure for the intelligent transportation system (ITS) producing an audio event in the 
Rather, the original disclosure states that the navigation device 42 can be part of an ITS that provides warning messages relating to road or weather conditions. See col. 4, l. 65 to col. 5, l. 1. The original disclosure also describes the navigation device 42 as sending a signal to the controller 34 at a time interval just prior to producing an audio event in the form of an audible output (e.g., audible driving directions). See col. 5, ll. 1-6 and 18-23; col. 6, ll. 14-16; col. 9, ll. 1-8 and 51-57. However, the original disclosure does not describe the warning messages issued by the ITS as being “audio output that is intended to assist….a passenger within the vehicle”. Nor does it describe the navigation device 42 (when part of the ITS) as producing “audio output that is intended to assist….a passenger within the vehicle”. 

For these reasons, the amendment filed November 29, 2021 violates the prohibition of new matter pursuant to 35 USC 132(a) and 35 USC 251(a). Applicant is required to cancel the new matter in the reply to this Office Action. 

With respect to claim 14, the examiner suggests amending the body of the claim to read “the air handler includes a first air outlet with a first door, a second air outlet with a second door, and a third air outlet with a third door [a movable blend door for selectively directing airflow from the blower through the first air outlet and the second air outlet], and the controller controls the [movable blend door] first, second and third doors to direct the airflow entirely through the second and third air [outlet] outlets in response to the signal.”

With respect to claim 21, the examiner suggests deleting the phrase “or an audio output that is intended to assist a vehicle operator or a passenger within the vehicle” (ll. 17-18).

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 14, 21-23 and 27 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.
The added material which is not supported by the prior patent is explained in items 14-15 above. 
Claims 22, 23 and 27 are included in this rejection because they depend from claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 2: Claims 14, 21-23 and 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter.
The added material which is not supported by the original disclosure is explained in items 14-15 above. 
Claims 22, 23 and 27 are included in this rejection because they depend from claim 21.

GROUND 3: Claims 10, 11, 18, 19, 22 and 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claims 10, 18 and 22 require that the controller switches the blower back to the operating airflow rate “upon conclusion of the audio event”. According to col. 9, ll. 26-46, the controller 34 has a timer that maintains the blower 24 at the noise reducing airflow rate for a predetermined period of time (following the setting of the noise reducing airflow rate in steps S9 and S8 of Fig. 5) to ensure that the anticipated audio event has time to occur before the controller 34 switches the blower 24 back to the operating airflow rate. According to col. 9, ll. 46-50, the predetermined period of time can be anywhere from 5-25 seconds. According to col. 10, ll. 8-13, the predetermined period of time is either (a) programmed into the controller 34, or (b) a result of the cycling time through iterations of steps S2-S9 in Fig. 5.
Thus, according to the written description, the controller 34 relies upon a predetermined period of time programmed in advance or determined by cycling time. However, the original disclosure does not describe any manner of actually determining the “conclusion” of an audio event. If an audio event exceeds the predetermined period of time predicted and programmed in advance, the controller 34 will switch the blower back to the operating airflow rate prior to the actual conclusion of the audio event since the controller 34 is not disclosed as having any mechanism for actually determining the conclusion of the audio event. Likewise if the audio event exceeds the cycling time of steps S2-S9, the controller 34 will switch the blower back to the operating airflow rate prior to actual conclusion of the audio event.
For these reasons, the written description requirement is not satisfied since the original disclosure does not establish that applicant’s control system is capable of (a) actually determining the “conclusion of the audio event”, and (b) switching the blower back to the operating airflow rate “upon conclusion of the audio event”.

Claim 11 requires the controller “delays” switching of the blower back to the operating airflow rate “for a predetermined time interval after conclusion of the audio event”. For the reasons given above, the written description requirement is not satisfied since the original disclosure does not establish that applicant’s control system is capable of (a) actually 

Claims 19 and 23 are included in this rejection because they depend from claims 18 and 22, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 4:  Claims 1-5, 10, 11, 13-19, 21-23, 26 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “a global positioning system that provides…audible navigation instructions outputs” (ll. 8-10). The use of two consecutive plural nouns (“instructions outputs”) creates confusion as to the intended meaning. The examiner suggests amending “audible navigation instructions outputs” to read audible outputs in the form of navigation instructions”.

Claim 2 requires that the navigation system sends the indication signal to the controller “at a time interval before” producing audible navigation instructions. According to col. 9, ll. 51-57, each of the audio event devices sends its audio event indication signal to the controller 34 at a time interval just before or prior to producing an audio event. However, the specification does not define what constitutes a time interval just before or prior to producing an audio event. Is this time interval measured in minutes, seconds, milliseconds, nanoseconds, or some other unit? It is impossible to determine with any certainty what time intervals are encompassed by the claim, 
Further, claim 2 more broadly requires “at a time interval before”, which encompasses a larger time interval than one just before an audio event. Thus, the scope of claim 2 appears to go beyond the disclosure. The claim scope also appears to be unbounded since it encompasses any time interval.

Claim 4 requires that the voice recognition system sends a signal to the controller “at a time interval prior” to performing a voice recognition interaction. This subject matter is indefinite for the same reasons given above with respect to claim 2.

Claim 11 requires that the controller “delays” switching of the blower back to the operating airflow rate “for a predetermined time interval after conclusion of the audio event”. According to col. 9, ll. 26-46, the controller 34 has a timer that maintains the blower 24 at the noise reducing airflow rate for a predetermined period of time (following the setting of the noise reducing airflow rate in steps S9 and S8 of Fig. 5) to ensure that the anticipated audio event has time to occur before the controller 34 switches the blower 24 back to the operating airflow rate. According to col. 9, ll. 46-50, the predetermined period of time can be anywhere from 5-25 seconds. According to col. 10, ll. 8-13, the predetermined period of time is either (a) programmed into the controller 34, or (b) a result of the cycling time through iterations of steps S2-S9 in Fig. 5.
Thus, claim 11 refers to “a predetermined time interval after conclusion of the audio event” whereas the above-discussed written description discusses a predetermined time interval after execution of steps S9 and S8 in Fig. 5 (which occurs prior to the conclusion of the audio event). This inconsistency with the specification renders the claim indefinite.

Amended claim 14 recites “the air handler includes a first air outlet, a second air outlet, and an outlet [movable blend] door for selectively directing airflow from the blower through the first air outlet and the second air outlet, and the controller controls the [movable blend] outlet door to direct the airflow entirely through the second air outlet in response to the signal.” This 

Claim 16 requires a speaker that functions to produce “an audible output in response to the…producing of the audio event”. However, according to the specification, the audible output is the audio event. See col. 4, ll. 26-30; col. 5, ll. 18-23. In other words, there is no actual “audio event” until the audible output is produced by the speaker. Such inconsistency with the specification (and with the inherent operation of the control system) renders the claim indefinite.

In claim 17, the terms “the operating airflow rate” (ll. 9-10) and “the noise reducing airflow rate” (l. 10) lack proper antecedent basis. The examiner suggests that these terms be changed to “an operating airflow rate” and “a noise reducing airflow rate”, respectively.

Claim 17 includes the statement “the controller assumes an audio event is about to occur with the audio event occurring thereafter” (ll. 13-14). However, this limitation is set off using commas such that the claim does not clearly indicate any basis for the assumption made by the controller. The examiner suggests that this limitation be amended to read “wherein the controller assumes an audio event is about to occur based on the signals from the window sensor and the speed sensor, with the audio event occurring thereafter”.

Claim 19 requires a speaker that functions to produce “an audible output in response to the…producing of the audio event”. This subject matter is indefinite for the same reasons given above with respect to claim 16.

Assuming claim 19 is intended to depend from claim 181, the term “the…producing of the audio event” (ll. 3-4) lacks proper antecedent basis. Note that claim 17 (from which claim 18 depends) does not recite an audio event device that produces an audio event. 

Claim 21 recites “a global positioning system that provides…audible navigation instructions outputs” (ll. 6-8). This subject matter is indefinite for the same reasons given above with respect to claim 1.

Claim 21 recites “where the signal is…an indication that the intelligent transportation system is about to produce an audio output that is intended to assist a vehicle operator or a passenger within the vehicle” (ll. 16-18). Such a recitation of an all-encompassing type of generic limitation goes beyond the written description, i.e., it encompasses many possible audio outputs that are not actually disclosed. Thus, the scope of the claim is unclear.
	
Claim 23 requires a speaker that functions to produce “an audible output in response to the intelligent transportation system producing the audio event”. This subject matter is indefinite for essentially the same reasons given above with respect to claim 16.

Claims 3, 10, 13, 15 and 26 are included in this rejection because they depend from claim 1. Claims 5 and 18 are included because they depend from claim 17. Claims 22 and 27 are included because they depend from claim 21.

The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

GROUND 5
For the purposes of the rest of this Office action, claim 19 is being treated as though it were dependent on claim 18. Note that claim 19 depended from claim 18 in the prior amendment filed on January 8, 2020.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Asai et al.”
US Publication No. 2005/0194125 A1

“Bowden et al.”
US Publication No. 2009/0174682 A1

“Burnus”
DE Publication No. 101 19 103 A1 (with translation)

“Campbell et al.”
US Publication No. 2010/0097239 A1

“DeLine et al.”
US Patent No. 8,350,683 B2

“Drees”
DE Publication No. 10 2005 033 353 A1 (with translation)

“Hegar et al.”
US Publication No. 2009/0126901 A1

“Hoyle et al.”
GB Publication No. 2 344 646 A

“Kim”
KR Publication No. 10-2007-0034792 A (with translation)

“Noso et al.”
US Patent No. 4,401,852

“Schneiker et al.”
DE Publication No. 100 27 558 A1 (with translation2)

“Schwenzer”
WO Publication No. 03/055707 A1

“Suzuki et al.”
JP Publication No. H07-41794 B23 (with translation4)

“Takeshige et al.”
JP Publication No. H04-208626 A (with translation5)



AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 6:  Claims 1-4, 10, 11, 14-16, 21-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. in view of Suzuki et al., Schwenzer, Drees, Kim and Noso et al. (for the teaching of a noise reducing airflow rate) and further in view of Bowden et al. and Asai et al. (for the teaching of a display of the noise reducing airflow rate).
Campbell et al. discloses a vehicle control system 106 capable of controlling and monitoring a variety of vehicle systems including an HVAC system, a navigation system, a communication system, and an audio entertainment system. See Figs. 1-8; ¶ 0040. The control system comprises a display 108 and a user interface 126 having a variety of input devices including control knobs 110, pushbuttons 112, and tactile inputs or pushbuttons 114. See Figs. 2-4; ¶¶ 0041-0043, 0046, 0050. The input devices 110, 112, 114 are used by a user to control functions of a hands-free communication device 120 that wirelessly communicates (via a 
The user uses one of the input devices 114 to configure the control system 106 for hands-free phone operation so that speaking into the console of control system 106 operates the mobile phone 116a (and so that the audio output of the mobile phone 116a is audibly communicated to the user). See ¶ 0043. See also ¶ 0089, which explains that the user hears audio output from a phone call. The controller 122 includes a speech recognition device 136 that allows the user to input voice commands (in a hands-free manner) via an audio input device 128 in the form of a microphone, which voice commands include a command to dial a phone number stored in a phone book to thereby initiate a phone call using the mobile phone 116a, and a command to call a phone number associated with the sender of a text message (received via the mobile phone 116a) to thereby initiate a phone call using the mobile phone 116a. See Fig. 4; ¶¶ 0051, 0053, 0055, 0057, 0070-0071, 0131. 
The user uses one of the input devices 114 to configure the control system 106 for HVAC control, wherein the input devices 110, 112, 114 or voice commands (processed by the speech recognition device 136) are used to control functions of the HVAC system (via an HVAC control module 612) including fan (blower) speed, cabin temperature, and routing of airflow. See Figs. 2, 4 and 7; ¶¶ 0041, 0043, 0055, 0065.
The PND 116b includes a GPS that generates a map with positioning data based on GPS data from a satellite 806, and the vehicle also includes a GPS receiver module 604. See Figs. 5-8; ¶¶ 0060, 0065, 0068, 0091-0095, 0099, 0101-0103. The controller 122 includes a text-to-speech device 138 that converts navigation instructions (turn-by-turn driving directions) received from the PND 116b into audible navigation instructions communicated to the user via an audio output device 130 in the form of a speaker (which may be part of the audio entertainment system). See Figs. 4-6; ¶¶ 0005, 0051, 0053, 0056, 0057, 0060, 0118, 0131. The user can use voice commands (input via the audio input microphone 128) to control functions of the PND 116b. See ¶¶ 0051, 0055, 0094, 0101.
The audio output device (speaker) 130 is also used to provide the user with audio prompts of various functions. See ¶ 0051. The skilled artisan would appreciate that such prompts 

Noise Reducing Airflow Rate
With respect to claims 1, 21 and 25, Campbell et al. fails to teach that the controller functions to control operation of the blower (which Campbell et al. calls a fan) initially at an operating airflow rate and switch the blower to a noise reducing airflow rate in response to a signal from one or more of the audio devices indicating it will subsequently produce an audio event, such that the audio event occurs after the switching of the blower to the noise reducing airflow rate.
However, the prior art contains many teachings that establish that it was known in the art, before the effective filing date of the claimed invention, to switch a blower to a noise reducing airflow rate in order to reduce the noise intensity in the passenger compartment and, thus, make it easier for an occupant to both deliver audio inputs (by speaking) to audio devices and hear/understand audio outputs from audio devices.
Suzuki et al. explains (a) the interruption/disruption caused by a blower producing a high noise airflow rate while a user is making a phone call using a wireless communication device, and (b) the desirability of automatically reducing the blower airflow rate at the time of such an audio event. See p. 1, ll. 1-22;6 p. 6, ll. 15-20. These teachings are pertinent to Campbell et al., which uses a hands-free communication system that links wirelessly to a mobile phone and produces audio events in the form of phone conversations. 
Suzuki et al. teaches a vehicle HVAC noise control system comprising:
An air handler 2 connected to a passenger compartment 1. See Fig. 2; p. 2, ll. 19-24.
A blower M1 (Fig. 1), 4 (Figs. 2 and 5) operably connected to the air handler 2 to provide a plurality of airflow rates. See Figs. 1, 2 and 5; p. 1, ll. 22-24; p. 2, ll. 24-25 and 30-33; p. 5, ll. 17-33.
An audio event device in the form of a wireless communication device (WCD) 51 having a microphone 53 and a speaker 54 mounted in the passenger compartment 1 for making phone calls (i.e., electronically produced audio events). See Figs. 2 and 5; p. 2, ll. 41-42; p. 3, ll. 12-21
A controller 91 (Fig. 2), 302/303 (Fig. 5) that receives an indication signal from the WCD 51 indicating a phone call is in progress, that responds to the indication signal by switching the blower M1 (Fig. 1), 4 (Figs. 2 and 5) from an operating airflow rate to a noise reducing airflow rate, and that switches the blower back to the operating airflow rate upon the conclusion of the phone call. See Figs. 1-5; p. 1, l. 25 to p. 2, l. 18; p. 3, ll. 16-17 and 21-32; p. 3, l. 40 to p. 6, l. 15. 
Suzuki et al. further explains that the time during which the WCD is in a call is not limited to the actual phone conversation between the user and the other party. Rather, it encompasses the entire period from call initiation to call termination. Call initiation involves either a call request made by the user, or an audible ring tone (produced by the speaker 54) indicating an incoming call. Call termination involves the user hanging up a handset. See p. 1, ll. 4-13. Thus, in Suzuki et al., the WCD 51 outputs an indication signal at the time of call initiation, which indicates to the controller 91 that an audio event in the form of an actual phone conversation will subsequently occur, i.e., the audio event in the form of the actual phone conversation occurs after the indication signal is produced. The skilled artisan would appreciate that this allows the controller 91 to switch the blower to the noise reducing airflow rate just prior to the actual phone conversation so that none of the phone conversation is disrupted by the blower—which is the stated intention and desired result of Suzuki et al.
Schwenzer explains (a) the interruption/disruption caused by a blower producing a high noise airflow rate while a user is (i) making a phone call or (ii) listening to important announcements (traffic, news, etc.) on the radio, and (b) the desirability of automatically reducing the blower airflow rate at the time of such audio events. See p. 2, l. 1 to p. 4, l. 13. These teachings of Schwenzer are very similar to those of Suzuki et al. However, Schwenzer explains that the concern with high blower noise pertains to more than just audio events in the form of phone conversations—it also pertains to other audio events in the form of audio outputs produced by an audio entertainment device. These teachings are pertinent to Campbell et al., which uses a hands-free communication system that links wirelessly to various remote sources 
Schwenzer teaches a vehicle HVAC noise control system, comprising: 
An air handler 2 connected to a passenger compartment 6 within a vehicle. See Fig. 1, p. 7, ll. 14-22.
A blower (or fan) 40 operably connected to the air handler 2 to provide a plurality of airflow rates (which Schwenzer refers to as fan stages) for air flowing into the passenger compartment 6. See Fig. 1, p. 1, l. 8 to p. 2, l. 6; p. 3, ll. 5-10; p. 4, ll. 7-13; p. 7, ll. 14-18 and 24-30. 
An audio event device 60 configured to electronically produce an audio event to the passenger compartment 6. Specifically, the audio event device 60 is an audio entertainment device (e.g., radio) that produces audio traffic announcements. See Fig. 1; p. 2, ll. 8-12; p. 3, ll. 5-10; p. 3, l. 36 to p. 4, l. 5; p. 9, l. 36 to p. 10, l. 1. Alternatively, the audio event device is a phone device (not shown) for receiving incoming calls and making outgoing calls. See p. 2, ll. 8-12; p. 3, ll. 5-10; p. 3, l. 36 to p. 4, l. 5; p. 5, l. 38 to p. 6, l. 1; p. 8, ll. 12-14; p. 9, ll. 25-29. 
A controller 46 that controls operation of the blower 40 initially at an operating airflow rate, that switches the blower 40 to a noise reducing airflow rate in response to a predefined input signal from the audio event device 60 or the phone device (not shown) indicating that the audio event device 60 or the phone device (not shown) is in the process of producing the audio event (i.e., the traffic announcements or the phone call), and that switches the blower back to the operating airflow rate upon the conclusion of the audio event. See Fig. 1, p. 2, l. 16 to p. 3, l. 10; p. 5, l. 15 to p. 6, l. 12; p. 8, ll. 7-28; p. 9, l. 36 to p. 10, l. 1.
Schwenzer further explains that the controller 46 can rely on and respond to a predefined signal that switches the audio event device (e.g., radio) 60 to quiet. See p. 5, ll. 15-21. The skilled artisan would recognize that the user cannot hear important announcements on the radio when the radio is switched to quiet. Thus, Schwenzer suggests that the audio event indication signal can be produced prior to the audio event in the form of important radio announcements (or a phone call). The skilled artisan would appreciate that this allows the controller 46 to switch the blower to the noise reducing airflow rate just prior to the audio event so that none of the 
Drees explains (a) the interference caused by a blower producing a high noise airflow rate while a user is listening to the audible outputs of driver assistance systems, and (b) the desirability of automatically reducing the blower airflow rate at the time of such audio events. See ¶¶ 0002-0005, 0008-0010. Drees teaches that one such driver assistance system is a parking distance control (PDC) that produces audio warnings to aid a vehicle driver during parking. See ¶¶ 0011, 0017, 0022-0023. Drees further teaches that the disclosed invention can be used with other systems that support driving safety. See ¶ 0018. These teachings of Drees are very similar to those of Suzuki et al. and Schwenzer. However, Drees explains that the concern with high blower noise pertains to more than just audio events in the form of phone conversations or audio outputs from an audio entertainment device—it also pertains to other audio events in the form of audio outputs produced by driver assistance systems that support driving safety. These teachings are pertinent to Campbell et al., which uses a hands-free communication system that links wirelessly to various remote sources and produces a variety of audio events, including phone conversations as well as the communication of driving directions and other navigational information that assists the driver and supports driving safety.
Drees teaches a vehicle HVAC noise control system, comprising: 
A blower (or fan) providing a plurality of airflow rates for air flowing into the passenger compartment. See ¶¶ 0001-0003, 0008-0010, 0015-0017, 0019, 0021-0022. The blower is integrated in an air conditioning system or a heating device. See ¶¶ 0002, 0010. 
An audio event device configured to electronically produce an audio event to the passenger compartment. Specifically, the audio event device is at least one driver assistance system such as a parking distance control (PDC) that produces audio warnings. See ¶¶ 0003, 0008-0009, 0011, 0017, 0022-0024. The audio event device can also be any other system that supports driving safety. See ¶ 0018.
A controller that controls operation of the blower initially at an operating airflow rate, that switches the blower to a noise reducing airflow rate in response to a predefined input signal from the audio event device indicating that the audio event device is activated (i.e., the audio event device is in the process of producing the 
Kim explains (a) the advantages of a hands-free phone system that enables a vehicle occupant to make and receive phone calls without physically holding a mobile phone; (b) the interruption/disruption caused by a blower producing a high noise airflow rate while a user is making a phone call, and (c) the desirability of automatically reducing the blower airflow rate at the time of such audio events. See the “BACKGROUND-ART” and “TECH-PROBLEM” sections. These teachings of Kim are very similar to those of Suzuki et al., Schwenzer and Drees. However, Kim adds an explanation concerning the well-known use of a hands-free phone system that links to a mobile phone. These teachings are pertinent to Campbell et al., which uses a hands-free communication system that links wirelessly to various remote sources including a mobile phone.
Kim teaches a vehicle HVAC noise control system comprising a controller 25 that (a) receives inputs from a hands-free phone system 10 (i.e., an audio event device) indicating that a call is initiated and that the call is ended, (b) switches a blower motor 21 to a noise reducing speed in response to the input indicating that a call is initiated (i.e., an audio event), and (c) restores the blower motor 21 to the previous speed in response to the input indicating that the call is ended. See Figs. 1-2; the 1st to 3rd and 6th to 15th paragraphs of the “TECH-SOLUTION” section. Kim also teaches that the controller 25 does not change the speed of the blower motor 21 (and, thus, the airflow rate of the blower), in response to the input indicating that a call is initiated, when the current airflow rate is not greater than a predetermined limit. See the “no” result of step S30 in Fig. 2; the 8th and 14th paragraphs of the “TECH-SOLUTION” section. Kim further teaches that, when the call is ended, the controller 25 controls the blower motor 21 such that airflow increases linearly and returns to the previous level after a certain period of time, i.e., the controller delays full restoration of the airflow rate for a predetermined period of time after conclusion of the audio event. See the 11th and 15th paragraphs of the “TECH-SOLUTION” section.
Noso et al. explains (a) the well-known use of a voice recognition system to operate various vehicle components, (b) the need to ensure correct recognition of voice commands, (c) the interference caused by sounds from an audio entertainment device and/or a blower producing 
Noso et al. teaches a voice response control unit 3 that controls a voice recognition unit 4 in response to an input from a start switch 31 (operated by the vehicle operator to signal the intent to use the voice recognition system) and that also reduces the airflow rate of a fan of an air conditioner 1 and the volume of a radio 2 when the voice recognition system is in use. See Fig. 1; col. 3, l. 26 to col. 4, l. 55.
From the teachings of Suzuki et al., Schwenzer, Drees, Kim and Noso et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Campbell et al. by configuring the controller to control operation of the blower initially at an operating airflow rate and switch to the blower to a noise reducing airflow rate in response to a signal from one or more of the audio devices indicating it will subsequently produce an audio event, such that the audio event occurs after the switching of the blower to the noise reducing airflow rate. The skilled artisan would have modified Campbell et al. in this way in order to reduce the noise intensity in the passenger compartment and, thus, make it easier for an occupant to hear and understand audio outputs from the audio devices. Further, as explained above in connection with the teachings of Suzuki et al. and Schwenzer, the skilled artisan would appreciate that it is desirable to provide the audio event indication signal just prior to the audio event(s) because this allows the controller to switch the blower to the noise reducing airflow rate just prior to the audio event(s) so that no portion of the audio event is disrupted by the blower—which is the stated intention and desired result of Suzuki et al., Schwenzer, Drees, Kim and Noso et al.


Display of Noise Reducing Airflow Rate
With respect to claims 1, 21 and 25, Campbell et al. fails to teach that the controller controls a display to indicate that the blower is operating at the noise reducing airflow rate. However, the skilled artisan would appreciate that an automobile typically has an instrument panel that includes an indicator or display for producing an indication of the airflow rate at which the blower is currently operating.
For example, Bowden et al. teaches an instrumentation module 126 that combines a driver information center 127, an audio system 129, and a climate control system 130, wherein the driver information center 127 includes a digital display 128 having a blower speed indicator 198 that indicates the airflow rate at which a blower system 144 is currently operating. See Figs. 11-12B; ¶¶ 0058-0059, 0061. As shown in Fig. 4, the blower speed indicator 198 has four of six bars illuminated, indicating a certain blower airflow rate. If the blower speed was reduced (e.g., to a noise reducing airflow rate), then fewer than four bars would be illuminated in the indicator 198.
	Asai et al. teaches an air conditioning control/display panel 36 having blower control switches 42a-42e for setting a blower 8 in an off condition and at various airflow rates, and further having an automatic mode selection switch 43 for activating an automatic mode in which a controller 29 automatically controls the blower 8. See Figs. 1-2; See ¶¶ 0092, 0100-0101, 0103, 0107-0109. Asai et al. further teaches that the controller 29 automatically stops the blower 8 in a certain situation to eliminate the blower noise (extreme blower noise reduction) and informs the vehicle operator by turning on indicators 42a’, 43a associated with the blower control switch 42a and automatic mode selection switch 43. See Figs. 2 and 3; ¶¶ 0119, 0142-0145. 0240. Thus, Asai et al. teaches that it was known to inform an operator that a blower has been switched to an off state, for the purpose of noise reduction, by controlling a display to produce an indication that the blower is in the noise reduction state.
	From the teachings of Bowden et al. and Asai et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Campbell et al. by providing a display for producing an indication of the airflow rate at which the blower is currently operating—including an indication of the noise reducing airflow rate—because this provides beneficial information to the vehicle operator and enables the vehicle operator to intervene when necessary/desired.

Air Handler
With respect to the air handler required by claims 1, 21 and 25, Campbell et al. has an HVAC system which inherently includes an air handler. Further, Suzuki et al. teaches air handler 2 connected to passenger compartment 1 and operably connected to blower 4. See Fig. 2; p. 2, ll. 19-27. Schwenzer teaches air handler 2 connected to passenger compartment 6 and operably connected to blower 40. See Fig. 1, p. 7, ll. 14-22. Fig. 1 of Kim illustrates an HVAC unit 20 having the blower motor 21 operably connected to an air handler.

Intelligent Transportation System
With respect to claim 21, the control system 106 of Campbell et al. constitutes an intelligent transportation system, as broadly defined, which comprises a GPS and issues audible navigation instructions. 

Dependent Claims
With respect to claim 2, Campbell et al. discloses a navigation system including the control system 106 and the PND 116b. Further, as explained above in connection with the teachings of Suzuki et al. and Schwenzer, the skilled artisan would appreciate that it is desirable to provide the audio event indication signal just prior to the audio event(s) because this allows the controller to switch the blower to the noise reducing airflow rate just prior to the audio event(s) so that no portion of the audio event is disrupted by the blower—which is the stated intention and desired result of Suzuki et al., Schwenzer, Drees, Kim and Noso et al. Producing the indication signal just prior to the audio event(s) meets the broadly defined “at a time interval before” limitation of claim 2.
With respect to claim 3, Campbell et al. discloses that the control system 106 comprises the hands-free communication device 120 wirelessly linked to the mobile phone 116a, with the hands-free communication device 120 being connected to the speech recognition device 136 that performs voice recognition interaction (receipt and interpretation of voice commands). Further, Schwenzer discloses that the operator can send an input signal to the controller 46 via a known input device 62, including speech input. See Fig. 1; p. 6, ll. 18-28; p. 9, ll. 31-35; p. 10, ll. 13-17. 

With respect to claims 10 and 22, Suzuki et al., Schwenzer, Drees, Kim and Noso et al. teach controlling the blower to switch back to the operating airflow rate upon conclusion of the audio event.
With respect to claim 11, Kim further teaches that, when the call is ended, the controller 25 controls the blower motor 21 such that airflow increases linearly and returns to the previous level after a certain period of time, i.e., the controller delays full restoration of the airflow rate for a predetermined period of time after conclusion of the audio event. See the 11th and 15th paragraphs of the “TECH-SOLUTION” section. The skilled artisan would appreciate that this delayed restoration of the airflow rate provides for a less harsh rise in noise level and, thus, a less annoying/disruptive experience for vehicle occupants.
With respect to claim 14, Schwenzer discloses that the controller 46 can reduce the air throughput of individual air duct outlets leading to the passenger compartment 6, and specifically air ducts that deliver air toward windows, so that the noise within the passenger compartment is 
With respect to claim 15, Suzuki et al. teaches a controller 91 that controls the temperature within a passenger compartment 1 based on a temperature difference between a temperature set by a temperature control switch 41 and a current temperature detected by a passenger compartment temperature sensor 31, with the controller 91 altering a position of a mixing door 5c to achieve the desired temperature. See Figs. 2 and 3; p. 1, ll. 1-7; p. 2, l. 24 to p. 3, l. 12; p. 3, l. 25 to p. 4, l. 24. Further, Schwenzer teaches that the controller 46 controls the temperature within the passenger compartment based on the temperature set by a rotary temperature switch (i.e., temperature control). See p. 1, ll. 8-38; p. 7, ll. 8-12 and 24-30. The controller 46 relies upon an interior temperature sensor 14 for detecting the current temperature of the passenger compartment 6 as well as an outside temperature sensor 10, and alters a position of a mixing door 50 to achieve the desired temperature. See p. 1, ll. 21-30; p. 4, l. 31 to p. 5, l. 13; p. 7, l. 14 to p. 8, l. 5. The skilled artisan would appreciate that such temperature-based control provides for accurate control of the passenger compartment temperature according to the desires of the vehicle operator.
With respect to claims 16 and 23, Campbell et al. teaches the audio output device 130 in the form of a speaker, which produces audio outputs including audible navigation instructions (audio events) produced by the text-to-speech device 138. Also, Suzuki et al. teaches the speaker 54 that produces audio outputs (audio events) during phone conversations. Further, Schwenzer teaches the audio event device 60 in the form of an audio entertainment device (e.g., radio) for producing audio traffic announcements as well as other conventional audio entertainment output. Such a device inherently includes an audio speaker for producing the audio output.
With respect to claim 26, Campbell et al. discloses a navigation system including the control system 106 and the PND 116b, which navigation system is connected to the speech recognition device 136 that performs voice recognition interaction (receipt and interpretation of voice commands).


GROUND 7:  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. in view of Suzuki et al., Schwenzer, Drees, Kim, Noso et al., Bowden et al. and Asai et al. (GROUND 6) and further in view of Hegar et al.
As explained in GROUND 6, Kim teaches that, when the call is ended, the controller 25 controls the blower motor 21 such that airflow increases linearly and returns to the previous level after a certain period of time, i.e., the controller delays full restoration of the airflow rate for a predetermined period of time after conclusion of the audio event. See the 11th and 15th paragraphs of the “TECH-SOLUTION” section. The skilled artisan would appreciate that this delayed restoration of the airflow rate provides for a less harsh rise in noise level and, thus, a less annoying/disruptive experience for vehicle occupants.
	Hegar et al. teaches a controller 80 that switches a blower 115 to a noise reducing airflow rate when (a) a door sensor 45 senses that a door is open, (b) an engine sensor 55 senses that an engine is at a high load or has just started, or (c) a position sensor 65 senses that the vehicle is close to a building or other structure. See Figs. 2 and 3; ¶¶ 0014, 0019-0026, 0028, 0035-0037, 0040-0045. Hegar et al. further teaches that the controller 80 returns the blower 115 to the previous airflow rate after a delay of a predetermined time interval. See ¶ 0051.


Pertinent Prior Art
The following prior art is considered to be pertinent to the claimed invention. 

See the discussion of the teachings of Burnus, DeLine et al., Hoyle et al., Schneiker et al. and Takeshige et al. in items 78-82 (pp. 32-33) of the prior Office action mailed on June 29, 2021.

Patentable Subject Matter
Claims 5 and 17 would be allowable if independent claim 17 is amended to overcome the rejection under 35 U.S.C. 112(b).

Claim 13 would be allowable if rewritten in independent form and amended to overcome the rejection under 35 U.S.C. 112(b).

The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 13, Campbell et al. teaches the speech recognition device 136 that allows the user to input voice commands (in a hands-free manner) via an audio input device 128 in the form of a microphone. Suzuki et al. teaches the wireless communication device (WCD) 51 having a microphone 53 mounted in the passenger compartment 1 for making phone calls. Schwenzer teaches the adjustable air flaps 52, 54, 56 operated by the controller 46 to selectively control the airflow through individual air handler outlets, such that airflow is reduced through outlets that deliver air toward windows in order to reduce the noise within the passenger compartment and enable the vehicle occupant to better hear/understand important announcements. However, the prior art of record fails 
With respect to claim 17 (and its dependent claim 5), Noso et al. teaches the embodiment of Figs. 7-8 in which the voice response control unit 3 controls a voice recognition unit 4 in response to an input from a start switch 31 (operated by the vehicle operator to signal the intent to use the voice recognition system) and that also controls a window actuator 20 to close a window for reduced noise when the voice recognition system is in use. Burnus teaches a vehicle including a sliding roof (i.e., roof window) 3, a blower 4 and a controller 5, wherein the controller 5 reduces the airflow rate of the blower 4 when it detects that the sliding roof 3 undergoes a closing operation. However, the prior art of record fails to teach a controller operatively connected to a blower, a speed sensor and a window sensor such that the controller controls operation of the blower initially at an operating airflow rate and switches the blower to a noise reducing airflow rate in response to (a) receiving a signal from the window sensor of the window indicating that the window is partially open or fully open and (b) receiving a signal from the speed sensor that the vehicle speed is less than five miles per hour, wherein the controller assumes an audio event is about to occur based on the signals from the window sensor and the speed sensor, with the audio event occurring thereafter.

Response to Arguments
Applicant arguments filed on November 29, 2021 have been fully considered. A majority of these arguments are not germane to the new grounds of rejection set forth in this action.

Applicant argues that the amendments to the specification have been placed into compliance with 37 CFR 1.173. The examiner disagrees for the reasons given above.

Applicant argues that the claims have been amended to eliminate new matter. The examiner disagrees for the reasons given above.

Applicant argues that the claims have been amended to overcome the prior recapture rejection under 35 USC 251. The examiner concurs so the recapture rejection is withdrawn.

Applicant argues that the claims have been amended to place them into compliance with 35 USC 112(b). The examiner disagrees for the reasons given above.

Applicant argues that the claims have been amended to overcome the prior objection under 37 CFR 1.75(d)(1). The examiner concurs so the objection is withdrawn.

Final Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail7 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the prior amendment filed on January 8, 2020, claim 19 depended from claim 18.
        2 A translation was included with the Information Disclosure Statement (IDS) filed on January 8, 2020. The examiner has provided a more legible translation.
        3 Also published as JP S64-9016 A.
        4 A translation was included with the IDS filed on January 8, 2020. The examiner has provided a more legible translation, which will be cited by the examiner.
        5 A translation was included with the IDS filed on January 8, 2020. The examiner has provided a more legible translation.
        6 Unless otherwise noted, all citations are to the translation provided by the examiner. Line 1 on p. 1 is considered to be the line that follows the paragraph number [0001].
        7 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.